Jenkins, P. J.
In this suit against a principal and sureties for a balance on account for newspapers sold and delivered to the principal under a written contract, the contract provided that “either party of the first part or party of the second part may terminate this contract upon fifteen days written notice” to the opposite party, but that “a continuation of business between the party of the first part and the party of the second part after the date of termination of this contract shall operate to extend the contract for a similar period, subject to the right to terminate the contract herein stated,” and that “the sureties hereunder specifically agree that they have actual knowledge of this paragraph of the contract, and that they are liable not only on the original contract, but on each and every extension and for the full period <^f the employment of their principal, under the contract or any renewal or extension thereof.” The correctness of the amount of the account for which a verdict was directed in favor of the plaintiff was admitted. Even if the admitted and the excluded testimony be taken as sufficient to show that a notice to terminate the contract was given in accordance with its terms, it appears from the evidence, without dispute, that the defendant principal continued to do business for several months after the alleged termination the same as prior thereto, and that such business continued with the knowledge and tacit approval of the sureties. The defendants therefore remaining liable upon the contract as thus extended, the verdict for the plaintiff ivas demanded, and the court did not err in denying the motion for a new trial upon any of its grounds.

Judgment affirmed.


Sutton, J., concurs. Stephens, J., dissents.

Mitchell & Mitchell, Paul S. Field, for plaintiffs in error.
B. Garter Pittman, contra.